Civil action, to recover damages for the relocating of a public road through the lands of the plaintiff.
From a verdict and judgment in favor of plaintiff the defendant appeals, assigning errors.
Defendant's chief exceptions, as stressed on the argument and in its brief, are those directed to portions of the court's charge on the measure of damages. Construing the charge as a whole, as we are required to do, we do not think it is susceptible to any serious defect. The case seems to have been tried in substantial compliance with the law bearing on the subject, and no ruling or action on the part of the trial court has been discovered by us which we apprehend should be held for reversible error.
The validity of the proceeding will be upheld.
No error. *Page 859